Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal from a decision of the Commissioner of Patents sustaining the demurrer of the .Columbia .Wax Products *507Company, appellee, to tlie trademark opposition filed by E. A. Bromund Company, appellant, and holding that appellee is entitled to the registration of the word “Grand-ma’s” as a trademark for a perfumed waxing pad, notwithstanding the prior adoption and use of the word “Mother’s” by the appellant as a trademark for such pads.
In his decision the Commissioner says: “While the words ‘Mother’s’ and ‘Grand-ma’s’ both refer to a woman, these words neither look alike nor sound alike, and in view of the common use of these words by persons of all classes as referring to well-known relationships, it is not believed that they are so alike that there is any liability of purchasers being deceived by the mere use thereof. This is so obvious that in my opinion it is unnecessary to set this case down for taking testimony.” In cases of this kind “the evidence of the eyes is more persuasive and satisfactory than any other.” Layton Pure Food Co. v. Church & D. Co. 104 C. C. A. 464, 182 Fed. 24; A. Leschen & Sons Rope Co. v. Broderick & B. Rope Co. 36 App. D. C. 451.
We agree with the view of the Commissioner, and therefore affirm his decision. Affirmed.